


Exhibit 10.6
SELECTIVE INSURANCE GROUP, INC.
2014 OMNIBUS STOCK PLAN


PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
This RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit Agreement”) is
made and entered into as of the date appearing on the signature page below, by
and between Selective Insurance Group, Inc., a New Jersey corporation (the
“Company”), and [EMPLOYEE] (the “Recipient”).
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) has approved on [GRANT DATE]
(the “Date of Grant”) the grant of Restricted Stock Units to the Recipient as
set forth below, pursuant to the Selective Insurance Group, Inc. 2014 Omnibus
Stock Plan (the “Plan”).
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1.Definitions. Capitalized terms which are not defined herein shall have the
meanings set forth in the Plan.


2.Grant of Restricted Stock Units. The Company hereby grants to the Recipient an
Award of [NUMBER] Restricted Stock Units, subject to all of the terms and
conditions of this Restricted Stock Unit Agreement and the Plan.


3.Lapse of Restrictions.  The Restricted Stock Units shall vest as set forth in
this Section 3 and the Plan, and, except as herein provided, shall be forfeited
upon the Recipient’s termination of employment with the Company and all its
Affiliates. The Restricted Stock Units shall become vested if:


(a)    the Recipient is employed by the Company or any Affiliate as of the
applicable anniversary date set forth below (the “Ending Date”); and


(b)    [satisfaction of performance goals].1 
Ending Date
 
Percentage Vested
[Third anniversary of the Date of Grant]
 
100%2



Notwithstanding the foregoing, the Restricted Stock Units shall not be forfeited
if the Recipient terminates employment with the Company and all its Affiliates
prior to the Ending Date as a result of the Recipient’s death or Total
Disability, or in such other circumstances as the Committee may determine, or if
the Recipient attains Early Retirement Age or Normal Retirement Age while still
employed by the Company or an Affiliate.  However, the Recipient shall not vest
in any of his Restricted Stock Units unless the performance goals set forth in
paragraph (b) are satisfied.
1 Performance Goals to be determined by the Committee at the time of grant.


2 Actual dates and vesting percentages to be determined by the Committee at the
time of grant.


    








--------------------------------------------------------------------------------






“Early Retirement Age” shall mean the date on which the Recipient attains age
fifty-five (55) and completes ten (10) “1-Year Periods of Service,” as defined
in the Selective Insurance Retirement Savings Plan. “Normal Retirement Age”
shall mean the later of age sixty-five (65) or the date on which the Recipient
completes five (5) 1-Year Periods of Service. “Total Disability” shall mean a
total mental or physical inability to perform work during the course of the
Recipient’s employment which entitles the Recipient to a disability benefit
under the Company’s long-term disability plan or under the Social Security Act. 
4.Dividend Equivalents. Upon the settlement of a Restricted Stock Unit pursuant
to Section 6, the Recipient shall also be entitled to receive the Fair Market
Value of that number of shares of Company Stock that would have been payable had
the aggregate dividends paid with respect to a share of Company Stock during the
period commencing on the Date of Grant of the Restricted Stock Unit and
terminating on the date on which the Recipient is entitled to settlement of such
Restricted Stock Unit pursuant to Section 6 of this Restricted Stock Unit
Agreement been immediately reinvested in Company Stock on the dividend payment
date. All such dividend equivalents shall be subject to the same vesting and
forfeiture requirements as apply to the Restricted Stock Units, and shall be
paid to the Recipient in shares of Company Stock (with any fractional shares
paid in cash) in accordance with, and at the same time as, settlement of the
vested Restricted Stock Units to which they are related.


5.Restrictions on Transfer. The Restricted Stock Units may not be transferred,
sold, assigned, hypothecated, pledged or otherwise disposed of, and any
purported transfer of a Recipient’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise,
including by way of sale, assignment, transfer, pledge or otherwise, shall be
null and void; provided, however that such Restricted Stock Units may be
transferred, assigned or otherwise disposed of by will or the laws of descent
and distribution, or as may be permitted by the Committee to the extent provided
under Section 22(c) of the Plan.


6.Settlement of Restricted Stock Units.


(a)    Settlements Other Than on Change in Control.  Subject to the provisions
of this Section 6, the Company shall deliver to the Recipient (or, if
applicable, the Recipient’s designated beneficiary or legal representative) that
number of shares of Company Stock as is equal to the number of Restricted Stock
Units that have become vested and nonforfeitable under this Restricted Stock
Unit Agreement, including those Restricted Stock Units held by or for a
Recipient who died or terminated employment upon a Total Disability or after
attaining Early Retirement Age or Normal Retirement Age, on, or as soon as
administratively practicable after, the Ending Date, but in no event later than
the end of the calendar year in which the Ending Date occurs.
(b)    Change in Control.  Notwithstanding Section 6(a), in the event of a
Change in Control under the Plan prior to the Ending Date that also constitutes
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A of the Code, then the Restricted Stock Units shall fully
vest in accordance with the terms of the Plan and the Company shall deliver to
the Recipient (or, if applicable, the Recipient’s designated beneficiary or
legal representative) that number of shares of Company Stock equal to the number
of Restricted Stock Units covered by this Restricted Stock Unit Agreement upon
the consummation of such Change in Control. Notwithstanding the foregoing, if an
employment agreement between the Company or any of its Affiliates and the
Recipient provides that vesting of the Recipient’s Awards under the Plan upon a
Change in Control shall occur only upon the Recipient’s termination of
employment with the Company and all its Affiliates in certain circumstances
following the Change in Control, then the provisions of the Recipient’s
employment agreement shall apply, and the Recipient shall vest in his Restricted
Stock Units following a Change in Control only to the extent and in the
circumstances set forth in his employment agreement. In such case, settlement of
any Restricted Stock Units that vest in accordance with the Recipient’s
employment agreement following a Change in Control shall occur as soon as
administratively practicable after the Recipient’s Separation from Service, but
in no event later than the end of the calendar year in which such Separation
from Service occurs. 
(c)    Covered Employees.  If the Recipient is (or is reasonably expected to be)
a “covered employee” within the meaning of Section 162(m) of the Code for the
calendar year in which delivery of Company Stock or payment of




--------------------------------------------------------------------------------




dividend equivalents would ordinarily be made to the Recipient, the Company may
delay delivery to the Recipient of that portion of the shares of Company Stock
and/or dividend equivalents for which the Company reasonably believes that
Section 162(m) of the Code will preclude the Company from taking a compensation
expense deduction, until the Recipient’s Separation from Service.  
7.No Rights as a Stockholder. Until shares of Company Stock are issued, if at
all, in satisfaction of the Company’s obligations under this Restricted Stock
Unit Agreement and entered on the books of the Company’s transfer agent, the
Recipient shall have no rights as a stockholder.


8.Securities Laws Requirements. Notwithstanding anything contrary to the Plan,
the Company shall not be obligated to cause its transfer agent to enter in its
records the transfer of shares of Company Stock to the Recipient pursuant to the
Plan unless and until the Company is advised by its counsel that such book entry
is in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Company Stock
are traded. Further, the Committee may require, as a condition of such book
entry, that the Recipient of such shares make such agreements and
representations, and that such book entry contain such notations, as the
Committee, in its sole discretion, deems necessary or advisable. The transfer of
any shares of Company Stock under the Plan shall be effective only at such time
as counsel to the Company shall have determined that the issuance is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock under the Plan in order to allow the
issuance of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. In the event the Committee decides to defer the effectiveness
of a transfer, the Committee shall inform the Recipient in writing of such
decision.


9.Protections Against Violations of Constituent Documents. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Company Stock deliverable
following the vesting of the Restricted Stock Units by any holder thereof in
violation of the provisions of the Certificate of Incorporation or the By-Laws
of the Company, shall be valid, and the Company will not transfer any of said
shares of Company Stock on its books nor will the holder of any of said Company
Stock be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with said provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


10.Taxes. The obligations of the Company under this Restricted Stock Unit
Agreement shall be conditional on satisfaction of the Company’s legal tax
withholding obligations and, unless the Recipient has made alternative
arrangements satisfactory to the Company with respect to such tax withholding
obligations, the Company will (1) withhold from the shares of Company Stock
otherwise deliverable hereunder such number of shares as it determines is
necessary to satisfy the applicable minimum tax withholding obligations in
respect of such shares, or (2) to the extent permitted by law, deduct any such
taxes from any payment of any kind otherwise due to the Recipient by the
Company.


11.Notices. Any notice required or permitted to be given to the Company under
this Restricted Stock Unit Agreement shall be addressed to Selective Insurance
Group, Inc., Attention: Corporate Secretary, 40 Wantage Avenue, Branchville, New
Jersey 07890; any notice required or permitted to be given to the Recipient
hereunder shall be deemed given when delivered personally, when deposited with a
United States Post Office, postage prepaid, addressed, as appropriate, either at
the Recipient’s address as last known by the Company or such other address as
the Recipient may designate in writing to the Company, or by electronic delivery
to the Recipient’s electronic address as last known by the Company or such other
address as the Recipient may designate in writing to the Company.


12.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Stock Unit Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.






--------------------------------------------------------------------------------




13.Amendments. Except as otherwise provided in Section 16 of this Agreement,
this Restricted Stock Unit Agreement may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


14.Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.


15.Agreement Not a Contract for Services. Neither the grant of Restricted Stock
Units, the execution of this Restricted Stock Unit Agreement nor any other
action taken pursuant to this Restricted Stock Unit Agreement shall constitute
or be evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company or its Affiliates for any period of time
or at any specific rate of compensation.


16.Severability. If a provision of this Restricted Stock Unit Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms.  Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.


17.Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed according to the laws of the State of New Jersey without regard to its
principles of conflict of laws.


18.Incorporation of Plan; Acknowledgment.  This Restricted Stock Unit Award is
granted pursuant to the Plan, and the Restricted Stock Units and this Restricted
Stock Unit Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Restricted Stock Unit Agreement by reference or are
expressly cited.  Without limiting the foregoing, by accepting this Restricted
Stock Unit Award, the Recipient acknowledges and agrees that all cash and shares
of Company Stock received or acquired by Recipient under this Restricted Stock
Unit Agreement, and all proceeds from the disposition thereof, shall be subject
to the Company’s Clawback Policy, as in effect on the date of this Restricted
Stock Unit Agreement. By signing this Restricted Stock Unit Agreement, the
Recipient acknowledges receipt of copies of the Plan and of the prospectus
relating to the Plan.






















































--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year written below.
 
 
SELECTIVE INSURANCE GROUP, INC.
 
 
 
 
 
By:
 
Title:
 
 
 
 
 
[EMPLOYEE]
 
 
 
 
 
__________________________________________
Current Date





